            CASE 0:17-cv-03058-SRN-HB Doc. 263 Filed 12/02/20 Page 1 of 1



                                                                                                     Kutak Rock LLP
                                                     60 South Sixth Street, Suite 3400, Minneapolis, MN 55402-4018
                                                                                                office 612.334.5000

                                                                                                 K. Jon Breyer
                                                                                                     612.334.5057
                                                                                        jon.breyer@kutakrock.com




                                          December 2, 2020

Via ECF
The Honorable Susan Richard Nelson
U.S. District Court
316 North Robert Street
772 Federal Building
St. Paul, MN 55101

         Re:       Fredin v. Miller et. al. (18-cv-00466 SRN/HB)
                   Fredin v. Middlecamp (17-cv-03058 SRN/HB)

Dear Judge Nelson,

      This letter is further to my letter of November 30, 2020 addressing Plaintiff Brock Fredin’s
contemptable conduct in refusing to abide by this Court’s November 23, 2020 Order.

       Today Fredin registered and created the following website www.susanrichardnelson.com
He has additionally posted this video https://www.youtube.com/watch?v=VyzUwT2wlss to his
YouTube channel. These actions are in further violation of the Court’s order. It is clear that
Fredin does not respect this Court and, consequently, a more drastic approach will be required to
curb his unlawful conduct.

                                                  Sincerely,
                                                  /s/ K. Jon Breyer
                                                  K. Jon Breyer


cc:      Brock Fredin (via ECF)




4827-4359-7779.1
